Matter of Brian N. (2015 NY Slip Op 08172)





Matter of Brian N.


2015 NY Slip Op 08172


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-07810
 (Docket No. S-3233-12/14E)

[*1]In the Matter of Brian N. (Anonymous), appellant.


Hani M. Moskowitz, Garden City, N.Y., for appellant.
Carnell T. Foskey, County Attorney, Mineola, N.Y. (Robert F. Van der Waag of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Ellen R. Greenberg, J.), dated July 17, 2014. The order granted a petition to extend the appellant's placement with the Commissioner of the Nassau County Department of Social Services until July 17, 2015.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appellant's sole argument on appeal is that, in light of his "significant progress" and "rehabilitat[ion]," the Family Court improperly granted the petition to extend his placement with the Commissioner of the Nassau County Department of Social Services until July 17, 2015 (see Family Ct Act §§ 756-a[c], [d]; 745). However, because that term of that placement has already expired, the appeal must be dismissed as academic (see e.g. Matter of Haley M.T., 96 AD3d 1549; Matter of Donovan NN, 79 AD3d 1316; Matter of Brett W., 62 AD3d 1050; Matter of Shayna Y., 54 AD3d 1051; Matter of Amalek C., 50 AD3d 1031, 1032; Matter of Joseph R., 49 AD3d 651; Matter of Angelina S., 304 AD2d 833).
MASTRO, J.P., AUSTIN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court